EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Talivldis Cepuritis, Registration No. 20,818, on 02-28-2022 to obviate any potential claim objection issues, and to put the claims in condition for allowance.
	The application has been amended as follows:
	IN THE CLAIMS
4.	Please amend claim 8 as follows:
At line 4, insert “the” between “on” and “same”. 	
Reasons for Allowance
5.	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 02/17/2022 and claims 5-16 are now in condition for allowance.
	The following is an Examiner’s statement of reasons for allowance.
As Applicants pointed out on page 7 of the response, art of record, Ettl, Wegner, Kobayashi, Kiso, Vitullo or Bolander, does not teach and/or fairly suggest at least the limitations of:
ultilevel serial production processes in which activities at a lower production level producing an end product and physical parameters that influence these activities are identified, the identified physical parameters are measured with sensors, and a quota fulfillment probability index for an activity is determined using the measured physical parameters, wherein an end product produced by a production entity operating on a lower production level serves as input material for a production entity operating on a consecutive higher production level and a quota fulfillment probability index is supplied to a production entity operating at a consecutive, relatively higher production level than the activities at the relatively lower production level, wherein a probability index relating to a fulfilment time of an activity associated with given production agents using the measured physical parameters, wherein the fulfilment time of a quota comprising a given amount of end product to be produced on the production level from the probability indices determined for the production agents using stochastic dynamic simulation and wherein an intermediate product is produced by at least one production agent checking the quality of the intermediate product in the-case of satisfactory quality forwarding the intermediate product for further use, and in the-case of unsatisfactory quality rejecting the intermediate product and correcting the probability indices relating to the fulfilment times in accordance with a reject rate wherein a production status and at least one non-production status production agents is determined, a probability index relating to the time of return from the at least one non-production status to the production status is determined, and  the probability 
	Therefore, all pending claims 5-16 are in condition for allowance.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany  the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193